DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 10/23/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-25 are currently pending.
Claims 1-25 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph 

Claim Interpretation
A claim should be carefully crafted such that claim limitations are positively recited in view of the claim’s statutory class in order for the entire claim to be given patentable weight. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Int. 1990); (“A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 terms of steps, whereas a claim drawn to apparatus must distinguish 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 terms of structure. This is so elemental as not to require citation of authorities.”).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Response to Arguments	
Claim Rejections - 35 U.S.C. § 101
Applicant’s arguments with respect to claim(s) 1, 12, 23 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends the limitation “determining a block success rate based upon a hashing power per node parameter of individual nodes in the Blockchain network” does not recite a mental process because it cannot be performed in the mind or by pen and paper. The Examiner respectfully disagrees. Under broadest reasonable interpretation, the limitation does not require an actual measurement of hashing power per node parameter of individual nodes in the Blockchain network. A human is able to determine a block success rate by reading values from a report.
Applicant contends the claimed subject matter is directed to a practical application of compensating for delay in a Blockchain network. The Examiner respectfully disagrees. As currently claimed, the claim does not explicitly disclose the target transaction rate as addressing a problem of compensating for delay in a 
Applicant contends the Examiner is required to provide evidence that the claim includes well-understood, routine, or conventional activity. As set forth in the 2019 Revised Patent Subject Matter Eligilbity Guidance, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible. Regarding the instant claims, the additional limitations were not considered to be insignificant extra-solution activity under Step 2A Prong Two and therefore are not required to be evaluated as conventional under Step 2B.
Applicant’s arguments with respect to claim(s) 23 (“signal per se”) have been fully considered are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 112(a)
Applicant’s arguments with respect to claim(s) 1, 12, 23 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends the claims are directed to a single species. The Examiner respectfully disagrees. The claims are directed to a genus: they lack any description of how the target transaction rate is being calculated based on the various parameters.

Claim Rejections - 35 U.S.C. § 112(b)
Applicant’s arguments with respect to claim(s) 1, 12, 23 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends there is no formula is the base claims. The Examiner respectfully disagrees. The base claims clearly state that the target transaction rate is a function of various parameters.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1, 12, 23, the claimed invention is directed to non-statutory subject matter because:
Under Step 1 of the Section 101 Analysis, claims 1, 12 is/are directed to a method, apparatus, which are statutory categories of invention.
Under Step 2A Prong One, the claim(s) recite(s) an abstract idea of achieving a target transaction rate via a mathematical formula, which falls within the following grouping of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Specifically, the following limitations when viewed as a whole recite the aforementioned abstract idea:
determining a block success rate based upon a hashing power per node parameter of individual nodes in the Blockchain network; determining a long-term growth rate of a common ledger for the Blockchain network based upon a block dissemination delay parameter;
measuring and comparing a current transaction rate to the target transaction rate, and adjusting a difficulty-of-work parameter to achieve the target transaction rate, based upon a characterization of the target transaction rate that is a function of a block size parameter for each of the plurality of blocks, a total number of nodes parameter, a hashing power per node parameter, a success probability parameter, an average block transfer delay parameter, and a block dissemination delay parameter.
The aforementioned steps can be reasonably performed in the human mind and pen and paper. Specifically, one of ordinary skill in the art could determine a block success rate / long-term growth rate of a ledger by reading the values from a report and compare a current and a target transaction rate and adjust the parameters of the target transaction rate equation via pen and paper.
Under Step 2A Prong Two, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception, such that the claim is more than a drafting effort designed to monopolize the exception. Specifically, the following limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea:
a memory, processor, and a computer-readable storage medium.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together provided an inventive concept because they improved a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. The combination of elements is no more than the sum of their parts. The claim amount(s) to no more than an instruction to apply the abstract idea onto a generic computer provides nothing more than mere automation of the abstract idea.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-11, 13-22, 24-25, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract 

	
	
	
	
	
	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 12, 23, the limitation “adjusting a difficulty-of-work parameter to achieve the target transaction rate, based upon a characterization of the target transaction rate that is a function of a block size parameter for each of the plurality of blocks, a total number of nodes parameter, a hashing power per node parameter, a success probability parameter, an average block transfer delay parameter, and a block dissemination delay parameter" is a claimed genus that fails to comply with the written description requirement. Specifically, the Specification does not disclose a sufficient 
By virtue of their dependence, the dependent claims are rejected.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claims 7, 18, the target transaction rate formula renders the scope of the claim indefinite because it directly contradicts the target transaction rate formula in the base claims. In the base claims, the success probability parameter is a parameter used to calculate the target transaction rate. However, the success probability parameter is not used in the instant claims.
By virtue of their dependence, the dependent claims are rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685